      Case 4:19-cv-00799-DPM Document 19 Filed 01/21/20 Page 1 of 2




            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

NATHANIEL STILLWELL and
MICHAEL HOWARD, individually and
on behalf of all others similarly situated                 PLAINTIFFS

v.                       No. 4:19-cv-799-DPM

BESTWAY RENT AL, INC.; JOHN DOE;
and LIBERTY MUTUAL FIRE
INSURANCE COMPANY                                       DEFENDANTS

                                ORDER
     Howard, a Stillwell employee, was driving a truck and towing an
excavator and trailer owned by Stillwell. Doe was driving a truck
owned by Bestway and insured by Liberty Mutual. The trucks collided;
Howard and Stillwell say they sustained damages.             They claim
negligence by Doe and Bestway, and they bring individual and class
claims for bad faith against Liberty Mutual.
     The claims against Liberty Mutual are dismissed without
prejudice. Arkansas law doesn't allow Howard and Stillwell, as injured
third parties, to sue Bestway' s insurer for bad faith. The Court agrees
with Chief Judge Waters's reasoning and conclusion in Bell v. Kansas
City Fire   & Marine     Insurance   Co.,   616 F. Supp. 1305, 1309
(W.D. Ark. 1985), which rested on Greer v. Mid-West National Fire &
Casualty Insurance Co., 434 F.2d 215, 218 (8th Cir. 1970) and Aetna
      Case 4:19-cv-00799-DPM Document 19 Filed 01/21/20 Page 2 of 2




Casualty & Surety Co. v. Broadway Arms Corp., 281 Ark. 128, 133-34,
664 S.W.2d 463,465 (1984). Also, Howard and Stillwell can't sue under
Arkansas Code Annotated § 23-89-101 because there's no judgment;
nor can they sue under§ 23-79-208 because they haven't pleaded any
assignment from Bestway.
     Liberty Mutual' s motion to dismiss, NQ 11, is granted as modified.
The dismissal is without prejudice because a bad-faith claim belonging
to Doe and Bestway might accrue in the future, and it might end up in
Stillwell's and Howard's pockets.
     The Court wonders whether there is enough overlap between this
case and No. 4:18-cv-696-JM that they are better handled by one judge.
The Court would appreciate the parties' thoughts. Please file notice,
joint or separate, by 31 January 2020.
     So Ordered.



                                                  tt
                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
